DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2022 and 16 February 2022 has been entered.

Status of Claims and Other Notes
Claim(s) 1, 2, 4, 6–10, 12, and 13 is/are pending.
Claim(s) 3, 5, and 11 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 6–8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 4, 6–10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (WO 2016/053064 A1; see English language equivalent, US 10,243,239 B1; hereinafter Ahn '064) in view Ahn et al. (US 2016/0028111 A1, hereinafter Ahn '111).
Regarding claim 1, Ahn '064 discloses a composition for a gel polymer electrolyte (C11/L45–50), the composition comprising:
an oligomer represented by Formula 1 (see first oligomer, C11/L45–50);
an anion stabilizing additive (see TFEPi, C31/L34–46);
a polymerization initiator (see polymerization initiator, C11/L45–50);
a lithium salt (see lithium salt, C11/L45–50); and
a non-aqueous solvent (see electrolyte solution solvent, C29/L24–32),
wherein the anion stabilizing additive comprises a phosphite-based compound represented by Formula 2 (see TFEPi, C31/L34–46):
[Formula 1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula 1, A and A′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64),
B and B′ are each independently a unit containing an amide group (see Formula 7b, C14/L24–C16/L64),
C and C′ are each independently a unit containing an oxyalkylene group (see Formula 7b, C14/L24–C16/L64),
D is a unit containing a siloxane group (see Formula 7b, C14/L24–C16/L64), and
k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64),
[Formula 2] (see TFEPi, C31/L34–46)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see TFEPi, C31/L34–46)
wherein, in Formula 2, R1, R2, and R3 are each independently at least one selected from the group consisting of a fluorine-substituted or unsubstituted, linear or non-linear alkyl group having 1 to 10 carbon atoms, a linear or non-linear alkoxy group having 1 to 10 carbon atoms, an aryl group having 6 to 20 carbon atoms, and a linear or non-linear alkylsilyl group having 1 to 10 carbon atoms (see TFEPi, C31/L34–46).
Ahn '064 does not explicitly disclose:
wherein the anion stabilizing additive is included in an amount of 0.1 parts by weight to 2 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte.
Ahn '111 discloses a gel polymer electrolyte comprising an anion stabilizing additive (see TTFEP, [0027])  included in an amount of 0.01 parts by weight to 10 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte (see amount, [0028]) to balance the flame retardance, mechanical properties, and ionic conductivity (see amount, 
Although Ahn '111 does not explicitly disclose a range of 0.1 parts by weight to 2 parts by weight, Ahn '111 does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 2, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein R1, R2, and R3 are the fluorine-substituted linear or non-linear alkyl groups having 1 to 10 carbon atoms (see TFEPi, C31/L34–46).
Regarding claim 4, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein the anion stabilizing additive comprises a phosphite-based compound represented by Formula 2-1 (see TFEPi, C31/L34–46):
[Formula 2-1] (see TFEPi, C31/L34–46)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (see TFEPi, C31/L34–46). 
claim 6, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein A and A′ each independently comprise at least one selected from units represented by Formulae A-2 to A-5 (see Formula 7b, C14/L24–C16/L64):
 [Formula A-2] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
[Formula A-3] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
[Formula A-4] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
[Formula A-5] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64). 
Regarding claim 7
wherein B and B′ each independently comprise a unit represented by Formula B-1 (see Formula 7b, C14/L24–C16/L64):
[Formula B-1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula B-1, R′ is at least one selected from the group consisting of a linear or non-linear alkylene group having 1 to 10 carbon atoms, a cycloalkylene group having 3 to 10 carbon atoms, a bicycloalkylene group having 6 to 20 carbon atoms, an arylene group having 6 to 20 carbon atoms, a unit represented by Formula R′-1, and a unit represented by Formula R′-2 (see Formula 7b, C14/L24–C16/L64):
[Formula R'-1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
[Formula R'-2] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64).
claim 8, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein C and C′ each independently comprise a unit represented by Formula C-1 (see Formula 7b, C14/L24–C16/L64):
[Formula C-1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula C-1, R″ is a linear or non-linear alkylene group having 1 to 10 carbon atoms, and l is an integer of 1 to 30 (see Formula 7b, C14/L24–C16/L64).
Regarding claim 9, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein D comprises a unit represented by Formula D-1 (see Formula 7b, C14/L24–C16/L64):
[Formula D-1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula D-1, R7 and R8 are linear or non-linear alkylene groups having 1 to 5 carbon atoms, R9, R10, R11, and R12 are each independently hydrogen, an alkyl group having 1 to 5 carbon atoms, or an aryl group having 6 to 12 carbon atoms, and m is an integer of 1 to 500 (see Formula 7b, C14/L24–C16/L64).
claim 10, modified Ahn '064 discloses all claim limitations set forth above and further discloses a composition:
wherein the oligomer comprises a compound represented by Formula 1-5 (see Formula 7b, C14/L24–C16/L64):
[Formula 1-5] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

wherein, in Formula 1-5, each of n, o, and p is an integer of 1 to 30, and q is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64).
Regarding claim 12, Ahn '064 discloses a gel polymer electrolyte (C31/L1–4) prepared by using a composition for a gel polymer electrolyte comprising:
an oligomer represented by Formula 1 (see first oligomer, C11/L45–50);
an anion stabilizing additive (see TFEPi, C31/L34–46);
a polymerization initiator (see polymerization initiator, C11/L45–50);
a lithium salt (see lithium salt, C11/L45–50); and
a non-aqueous solvent (see electrolyte solution solvent, C29/L24–32),
wherein the anion stabilizing additive comprises a phosphite-based compound represented by Formula 2 (see TFEPi, C31/L34–46):
[Formula 1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula 1, A and A′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64),
B and B′ are each independently a unit containing an amide group (see Formula 7b, C14/L24–C16/L64),
C and C′ are each independently a unit containing an oxyalkylene group (see Formula 7b, C14/L24–C16/L64),
D is a unit containing a siloxane group (see Formula 7b, C14/L24–C16/L64), and
k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64),
[Formula 2] (see TFEPi, C31/L34–46)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see TFEPi, C31/L34–46)
wherein, in Formula 2, R1, R2, and R3 are each independently at least one selected from the group consisting of a fluorine-substituted or unsubstituted, linear or non-linear alkyl group having 1 to 10 carbon atoms, a linear or non-linear alkoxy group having 1 to 10 carbon atoms, an aryl group having 6 to 20 carbon atoms, and a linear or non-linear alkylsilyl group having 1 to 10 carbon atoms (see TFEPi, C31/L34–46).
Ahn '064 does not explicitly disclose:
wherein the anion stabilizing additive is included in an amount of 0.1 parts by weight to 2 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte.

Although Ahn '111 does not explicitly disclose a range of 0.1 parts by weight to 2 parts by weight, Ahn '111 does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 13, Ahn '064 discloses a lithium secondary battery comprising a positive electrode; a negative electrode; a separator disposed between the positive electrode and the negative electrode; and a gel polymer electrolyte (C31/L62–C32/L3), wherein the gel polymer electrolyte is prepared by using a composition comprising:
an oligomer represented by Formula 1 (see first oligomer, C11/L45–50);
an anion stabilizing additive (see TFEPi, C31/L34–46);
a polymerization initiator (see polymerization initiator, C11/L45–50);
a lithium salt (see lithium salt, C11/L45–50); and
a non-aqueous solvent (see electrolyte solution solvent, C29/L24–32),
wherein the anion stabilizing additive comprises a phosphite-based compound represented by Formula 2 (see TFEPi, C31/L34–46):
[Formula 1] (see Formula 7b, C14/L24–C16/L64)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see Formula 7b, C14/L24–C16/L64)
wherein, in Formula 1, A and A′ are each independently a unit containing a (meth)acrylate group (see Formula 7b, C14/L24–C16/L64),
B and B′ are each independently a unit containing an amide group (see Formula 7b, C14/L24–C16/L64),
C and C′ are each independently a unit containing an oxyalkylene group (see Formula 7b, C14/L24–C16/L64),
D is a unit containing a siloxane group (see Formula 7b, C14/L24–C16/L64), and
k is an integer of 1 to 100 (see Formula 7b, C14/L24–C16/L64),
[Formula 2] (see TFEPi, C31/L34–46)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see TFEPi, C31/L34–46)
wherein, in Formula 2, R1, R2, and R3 are each independently at least one selected from the group consisting of a fluorine-substituted or unsubstituted, linear or non-linear alkyl group having 1 to 10 carbon atoms, a linear or non-linear alkoxy group having 1 to 10 carbon atoms, an aryl group having 6 to 20 carbon atoms, and a linear or non-linear alkylsilyl group having 1 to 10 carbon atoms (see TFEPi, C31/L34–46).
Ahn '064 does not explicitly disclose:
wherein the anion stabilizing additive is included in an amount of 0.1 parts by weight to 2 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte.
Ahn '111 discloses a gel polymer electrolyte comprising an anion stabilizing additive (see TTFEP, [0027])  included in an amount of 0.01 parts by weight to 10 parts by weight based on 100 parts by weight of the composition of a gel polymer electrolyte (see amount, [0028]) to balance the flame retardance, mechanical properties, and ionic conductivity (see amount, [0028]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the anion stabilizing additive of Ahn '064 with the amount as taught by Ahn '111 in order to balance the flame retardance, mechanical properties, and ionic conductivity.
Although Ahn '111 does not explicitly disclose a range of 0.1 parts by weight to 2 parts by weight, Ahn '111 does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Response to Amendment
The declaration under 37 CFR 1.132 filed 16 February 2022 is insufficient to overcome the rejection of claim(s) 1, 2, 4, 6–10, 12, and 13 based upon Ahn '064 as set forth in the last Office action because:  the evidence provided in the declaration is not commensurate in scope with the claims, the evidence has not provided a sufficient number of examples within the claimed range, and the evidence has not demonstrated that the results are statistically significant.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The oligomer of the declaration is represented by Formula 1-5, which is not recited in the independent claims. The amount of the oligomer of the declaration is 5 parts by weight. The anion stabilizing additive of the declaration is represented by Formula 2-1, which is not recited in the independent claims. The electrolyte solution of the declaration is 1 M LiPF6 in EC/EMC 3:7 (v:v). The electrolyte solution is not limited in the claims. The oligomer, the amount of oligomer, the anion stabilizing additive, and the electrolyte solution of the declaration is not commensurate in scope with the claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Claim 1 recites inter alia "wherein the anion stabilizing additive is included in an amount of 0.1 part by weight to 2 parts by weight." The declaration has provided examples at 0.1 part by weight and 2 parts by weight. The declaration has not provided any data between the endpoints of the range.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). The declaration does not include any discussion of the error and/or accuracy of the resistance measurements. However, the instant application does include error bars in FIG. 1. Example 1 of the instant 
Therefore, the evidence provided in the declaration is not commensurate in scope with the claims, the evidence has not provided a sufficient number of examples within the claimed range, and the evidence has not demonstrated that the results are statistically significant.

Response to Arguments
Applicant's arguments filed 03 February 2022 have been fully considered but they are not persuasive.
Applicants argue the claimed anion stabilizing additive in the claimed range surprisingly has significantly lower resistance values and resistance change rates (P11/¶1–P15/¶3).
The evidence provided in the declaration is not commensurate in scope with the claims, the evidence has not provided a sufficient number of examples within the claimed range, and the evidence has not demonstrated that the results are statistically significant.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The oligomer of the declaration is represented by Formula 1-5, which is 6 in EC/EMC 3:7 (v:v). The electrolyte solution is not limited in the claims. The oligomer, the amount of oligomer, the anion stabilizing additive, and the electrolyte solution of the declaration is not commensurate in scope with the claims.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Claim 1 recites inter alia "wherein the anion stabilizing additive is included in an amount of 0.1 part by weight to 2 parts by weight." The declaration has provided examples at 0.1 part by weight and 2 parts by weight. The declaration has not provided any data between the endpoints of the range.
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP § 716.02(b). The declaration does not include any discussion of the error and/or accuracy of the resistance measurements. However, the instant application does include error bars in FIG. 1. Example 1 of the instant application is identical to Example 1 of the declaration. The error associated with Example 1 of the declaration should be identical to the error associated with Example 1 of the declaration. The error based on FIG. 1 for Example 1 is ± 1.1 mohm. Using the same error for Comparative Examples 6 and 7, the resistance values of Comparative Examples 6 and 7 are not statistically different than the resistance value of Example 1.

Therefore, the applicants have not demonstrated the claimed anion stabilizing additive in the claimed range surprisingly has significantly lower resistance values and resistance change rates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoue (US 2011/0183213 A1 discloses an electrolyte comprising an anion stabilizing additive included in an amount of 0.1 parts by weight to 2 parts by weight based on 100 parts by weight of the electrolyte (see TTFP, [0087]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725